NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL J. BROSNAHAN,                           No.    18-15613

                Plaintiff-Appellant,            D.C. No. 3:16-cv-08277-DLR

 v.
                                                MEMORANDUM*
CALIBER HOME LOANS, INC.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Michael J. Brosnahan appeals from the district court’s order dismissing his

action alleging, among other things, a claim under the Truth in Lending Act

(“TILA”). We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion a dismissal for failure to comply with Federal Rule of Civil Procedure



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Brosnahan’s

TILA claim because the second amended complaint failed to comply with Rule

8(a)’s requirement of a short and plain statement of the claim. See Fed. R. Civ. P.

8(a)(2) (“A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief . . . .”);

McHenry, 84 F.3d at 1177 (district court did not abuse discretion in dismissing on

the basis of Rule 8 where the complaint was “argumentative, prolix, replete with

redundancy, and largely irrelevant”); Nevijel v. North Coast Life Ins. Co., 651 F.2d

671, 674 (9th Cir. 1981) (dismissal under Rule 8 was proper where the complaint

was “verbose, confusing and conclusory”).

      AFFIRMED.




                                            2                                      18-15613